Citation Nr: 0716612	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2001 in which the RO denied 
the benefit sought on 

While the appeal was pending, the case was transferred to the 
RO located in Cheyenne, Wyoming.

In January 2005, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After accomplishing further 
development, the RO continued the denial of the claim, and 
returned the matter to the Board for further action.

The Board notes that the veteran currently lives in Florida.  
His current address as reflected in a February 2007 statement 
should be used for all future correspondence.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

In the January 2005 remand, the Board requested, in part, 
that the RO send to the veteran and his representative a 
notice letter that specifically tells the veteran to provide 
any evidence in his possession that pertains to the claim, 
and to undertake efforts to independently verify the 
veteran's claimed in-service stressors .

After review of the claims file, the Board observes that the 
RO has not adequately completed the actions requested in the 
prior remand.  

First, the record shows that the RO has not obtained the 
requested materials-copies of any available Operational 
Reports - Lessons Learned (OR-LLs) and/or available Unit and 
Organizational histories for 319th Air Commando Squadron, 1st 
Air Commando Wing (TAC) between August 1965 to November 
1965-from the National Archives.  Moreover, the record 
indicates that the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) did 
not completely respond to RO's request to research claimed 
stressors.  In this regard, JSRRC stated that it was unable 
to document any attacks in the Nha Trang Air Force Base area 
during the August 19 to October 23, 1965, timeframe.  The 
Board notes, however, that JSRRC did not address the 
veteran's claimed stressors of ground fire attack on a supply 
mission just to bring portable radios to the Republic of 
Vietnam, which resulted in casualties, or an incident in 
which a "psychological mission" flight broadcasting 
messages through loud speakers was attacked by ground fire.  

Second, the record does not indicate that the veteran 
received the March 2005 notice letter that specifically told 
him to provide any evidence in his possession that pertains 
to the claim.  In this regard, the Board notes that the 
letter was not sent to the veteran's address of record at the 
time.  Thus, although the letter was not returned as 
undeliverable , the Board finds that the presumption of 
regularity has been rebutted and the veteran was not provided 
the notice letter.  See Fluker v. Brown, 5 Vet. App. 296, 298 
(1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, the matter on appeal must be remanded 
for compliance with the January 2005 Board remand.

The RO should accomplish the previously requested development 
from the National Archives and JSSRC.  The Board points out 
that, with respect to the veteran's claimed stressor 
regarding the "psychological mission" flight, in a February 
2007 correspondence, he stated that the flight occurred two 
and one half to three weeks prior to his return to the United 
States.  Based on his service personnel records, the Board 
observes that the claimed flight occurred in October 1965.  
The RO should provide this information to the JSRRC in making 
its next request.

Further, if any in-service stressor(s) is/are verified, the 
RO should arrange for the veteran to undergo VA psychiatric 
examination, by a psychiatrist, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
may well result in denial of the claim (as the claim will be 
decided based on the evidence of record).  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant does not report for the scheduled examination, the 
RO must obtain and associate with the claims file copy(ies) 
of any notice(s) of the date and time of the examination sent 
to him by the pertinent VA medical facility

Further, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to his claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(not previously requested), and ensure that its notice to the 
veteran meets the requirements of the Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The Board also observes that the record reflects an 
additional procedural deficiency.  As with the March 2005 
notice letter, a December 2006 Supplemental Statement of the 
Case (SSOC) was also not sent to the veteran's address of 
record at the time.  Thus, to ensure due process, the RO 
should send the veteran and his representative the December 
2006 SSOC using the correct current address, as reflected in 
the veteran's February 2007 correspondence.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran and his 
representative the December 2006 SSOC 
using the correct current address as 
reflected in the veteran's February 2007 
correspondence.

2.  The RO should send to the veteran 
(using the correct current address as 
reflected in the veteran's February 2007 
correspondence) and his representative a 
letter requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should request from the 
National Archives  copies of any available 
Operational Reports - Lessons Learned (OR-
LLs) and/or available Unit and 
Organizational histories for 319th Air 
Commando Squadron, 1st Air Commando Wing 
(TAC) between August 1965 to November 
1965.  In requesting these records, the RO 
should follow the procedures of current 
38 C.F.R. § 3.159(c) in requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

If the requested records are received, the 
RO should search them for corroboration of 
the veteran's alleged stressors:  
specifically, general exposure to ground 
fire during special operations flights of 
the unit, of ground fire attack on supply 
mission just to bring portable radios to 
the Republic of Vietnam under the auspices 
of the 319th AC Squadron, which resulted 
in casualties, and/or an incident in 
October 1965 in which a "psychological 
mission" flight under the auspices of the 
319th AC broadcasting messages through 
loud speakers was attacked by ground fire.  
Service personnel records indicate that 
the claimed flight occurred in October 
1965

4.  Unless the RO determines that 
sufficient evidence corroborating at least 
one of the claimed in-service stressful 
experiences has been associated with the 
claims file, the RO should attempt to 
independently verify the occurrence of the 
veteran's alleged in-service stressful 
experiences identified above.  The RO 
should forward to the JSSR entity all 
supporting evidence (to include any 
pertinent evidence submitted by the 
veteran).  If JSSR's research of available 
records for corroborating evidence leads 
to negative results, the RO should notify 
the veteran and his representative, and 
afford them the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by JSSR. 

5.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity 
(pursuant to the development requested in 
paragraphs 3 and 4, above), the RO should 
prepare a report detailing the occurrence 
of any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraphs 6 and 7, below, then proceed 
with paragraph 8. 

6.  If and only if evidence corroborating 
the occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received should 
the RO arrange for the appellant to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented psychiatric history 
and assertions.  All tests and studies, 
including psychological testing, if deemed 
warranted, should be accomplished (with 
all results made available to the 
requesting psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



